Case 2:11-cv-01754-BRM-AME Document 621-12 Filed 07/23/20 Page 1 of 14 PageID: 48269




                                   Exhibit I
Case 2:11-cv-01754-BRM-AME Document 621-12 Filed 07/23/20 Page 2 of 14 PageID: 48270
Case 2:11-cv-01754-BRM-AME Document 621-12 Filed 07/23/20 Page 3 of 14 PageID: 48271
Case 2:11-cv-01754-BRM-AME Document 621-12 Filed 07/23/20 Page 4 of 14 PageID: 48272
Case 2:11-cv-01754-BRM-AME Document 621-12 Filed 07/23/20 Page 5 of 14 PageID: 48273
Case 2:11-cv-01754-BRM-AME Document 621-12 Filed 07/23/20 Page 6 of 14 PageID: 48274
Case 2:11-cv-01754-BRM-AME Document 621-12 Filed 07/23/20 Page 7 of 14 PageID: 48275
Case 2:11-cv-01754-BRM-AME Document 621-12 Filed 07/23/20 Page 8 of 14 PageID: 48276
Case 2:11-cv-01754-BRM-AME Document 621-12 Filed 07/23/20 Page 9 of 14 PageID: 48277
Case 2:11-cv-01754-BRM-AME Document 621-12 Filed 07/23/20 Page 10 of 14 PageID:
                                  48278
Case 2:11-cv-01754-BRM-AME Document 621-12 Filed 07/23/20 Page 11 of 14 PageID:
                                  48279
Case 2:11-cv-01754-BRM-AME Document 621-12 Filed 07/23/20 Page 12 of 14 PageID:
                                  48280
Case 2:11-cv-01754-BRM-AME Document 621-12 Filed 07/23/20 Page 13 of 14 PageID:
                                  48281
Case 2:11-cv-01754-BRM-AME Document 621-12 Filed 07/23/20 Page 14 of 14 PageID:
                                  48282
